ON MOTION FOR REHEARING.
HAWKINS, Judge.
In the motion for rehearing appears complaint that because of some suggestion of a member of this court during the original submission appellant’s counsel was deprived of the opportunity to argue and present authorities on the proposition that the evidence of the officers should not have been received because they were without a search warrant at the time they entered the place where the pool tables were being operated. So far as this question is concerned it would be immaterial under the facts of this case whether the place entered was a private club or a private residence. Regardlss of the officers’ testimony, that of appellant and his witnesses is thought to make out a complete case. It has been repeatedly held that even where evidence is erroneously received, if the same evidence from other sources goes into the record without objection the error in the first instance is unavailing; in other words, that illegally obtained evidence does not call for reversal where other testimony to the same effect goes into the case without objection. See McLaughlin v. State, 109 Texas Crim. Rep., 307, 4 S. W. (2d) 54; in which many early cases are cited, and following Wagner v. State, 53 Texas Crim. Rep., 306, 109 S. W., 169. Some of the later cases are Machado v. State, 112 Texas Crim. Rep., 538, 17 S. W. (2d) 1060; Flower v. State, 113 Texas Crim. Rep., 69, 18 S. W. (2d) 659, in which *134many other cases are collated. Montgomery v. State, 115 Texas Crim. Rep., 469, 31 S. W. (2d) 440.
The motion for rehearing is overruled.

Overruled.